Title: From Alexander Hamilton to Thomas Lloyd Moore, 25 April 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Sir,
            Philadelphia April 25 1799
          
          Confiding in the superiority of your local knowlege and in your disposition to promote the service equally in every relation—I approve the alterations you propose by Your Letter of the 22d. instant.
          You will make your arrangements accordingly and communicate what respects his Regiment to Col. Ogden.
          With great consideration &—
          
            P.S. Your Pay Master may immediately enter upon the Execution of his  Office. The Bond when executed you will transmit, as by my direction to the Secy of War, with your opinion of the Sureties—
          
          Col. Moore
        